Citation Nr: 1538552	
Decision Date: 09/09/15    Archive Date: 09/18/15

DOCKET NO.  12-27 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

1.  Entitlement to a rating in excess of 40 percent for a lumbar spine disability.

2.  Entitlement to a total disability rating due to individual unemployability by reason of service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel




INTRODUCTION

The Veteran had active service from March 1978 to December 1987.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2002 rating decision by the Houston, Texas Department of Veterans Affairs Regional Office (RO).  

A January 2014 Board decision denied the issue currently on appeal.  The Veteran appealed the January 2014 decision to the United States Court of Appeals for Veteran's claims and in a May 2015 Memorandum Decision, the Court vacated the Board's January 2014 decision and remanded the issue to the Board for action consistent with the Court decision.  

The Board notes that the January 2014 Board decision considered the issue on appeal to result from an October 2010 rating decision.  However, the Veteran argued in the appeal to the Court that he never received a statement of the case in response to a May 2002 notice of disagreement filed to a May 2002 rating decision that granted him the current 40 percent rating for the lumbar spine disability.  Upon review of the claims file, the Board finds that the Veteran is correct in that argument and therefore, the August 2012 statement of the case and October 2012 substantive appeal serve as the continuation, and perfection, of the appeal of the May 2002 rating decision.  

The issues of entitlement to service connection for a neck disability, vertigo, headaches, numbness of the bilateral upper extremities, and radiating pain in the left lower extremity have been raised by the record in a November 2010 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over those issues, and they are referred to the AOJ for appropriate action.

The Veteran offered argument to the Court that VA should have considered entitlement to TDIU.  Therefore, that claim for TDIU is before the Board as part of the claim for increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).
REMAND

In the Court's May 2015 Memorandum Decision, it was determined that VA did not meet the duty to assist and the September 2010 VA examination was incomplete because additional testing recommended by the examiner was not performed, including a magnetic resonance imaging scan (MRI) and/or a computed tomography (CT) scan.  Therefore, the Board finds that remand is required to obtain a VA examination, to include any necessary testing, and to rate the current severity of the Veteran's lumbar spine disability.  

Further, the Board notes that in a signed August 2015 statement, the Veteran indicated that he had been continuing to receive treatment for a lumbar spine disability strain at McAllen Outpatient Clinic with the VA Texas Valley Coastal Band Health Care system and requested that review of any new evidence, including these treatment records, be conducted by the RO prior to Board review.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA outpatient treatment records, not already of record, and associate them with the record, to include records from the Outpatient Clinic in McAllen, Texas.

2.  Then, schedule the Veteran for a VA examination by a medical doctor to determine the current level of severity of all impairment resulting from a lumbar spine disability.  The examiner must review the claims file and must note that review in the report.  An MRI or CT scan of the lumbosacral spine must be performed.  Any other indicated tests or studies should be conducted.  The examiner should provide all information required for rating purposes.  The examiner should provide an opinion as to the level of occupational impairment caused by the lumbar spine disability.  The examiner should provide range of motion studies for the low back and should state whether there is any additional loss of function due to painful motion, weakened motion, incoordination, fatigability, or excess motion.  The examiner should state whether the lumbar spine disability results in any neurologic disability.  The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran is unable to secure or follow a substantially gainful occupation due to the service-connected lumbar spine disability.  If the Veteran is felt capable of work, the examiner should state what type of work and what accommodations would be necessary due to the service-connected lumbar spine disability.

3.  Then, readjudicate the claim on appeal.  If any decision is adverse to the Veteran, issue a supplemental statement of the case, allow the appropriate time for response, and then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

